
	

111 HR 285 IH: North Bay Water Reuse Program Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 285
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			January 7, 2009
			Mr. Thompson of
			 California (for himself, Ms.
			 Woolsey, and Mrs.
			 Tauscher) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to create a Bureau of Reclamation partnership with the North Bay Water Reuse
		  Authority and other regional partners to achieve objectives relating to water
		  supply, water quality, and environmental restoration.
	
	
		1.Short titleThis Act may be cited as the
			 North Bay Water Reuse Program Act of
			 2009.
		2.Project
			 authorization
			(a)In
			 generalThe Reclamation
			 Wastewater and Groundwater Study and Facilities Act (Public Law 102–575, title
			 XVI; 43 U.S.C. 390h et seq.) is amended by adding at the end the
			 following:
				
					16__.North Bay
				water reuse program
						(a)DefinitionsIn this section:
							(1)Eligible
				entityThe term eligible entity means a member
				agency of the North Bay Water Reuse Authority of the State located in the North
				San Pablo Bay watershed in—
								(A)Marin
				County;
								(B)Napa
				County;
								(C)Solano County;
				or
								(D)Sonoma
				County.
								(2)Water
				reclamation and reuse projectThe term water reclamation
				and reuse project means a project carried out by the Secretary and an
				eligible entity in the North San Pablo Bay watershed relating to—
								(A)water quality
				improvement;
								(B)wastewater
				treatment;
								(C)water reclamation
				and reuse;
								(D)groundwater
				recharge and protection;
								(E)surface water
				augmentation; or
								(F)other related
				improvements.
								(3)StateThe
				term State means the State of California.
							(b)North bay water
				reuse program
							(1)In
				generalContingent upon a finding of feasibility, the Secretary,
				acting through a cooperative agreement with the State or a subdivision of the
				State, is authorized to enter into cooperative agreements with eligible
				entities for the planning, design, and construction of water reclamation and
				reuse facilities and recycled water conveyance and distribution systems.
							(2)Coordination
				with other Federal agenciesIn carrying out this section, the
				Secretary and the eligible entity shall, to the maximum extent practicable, use
				the design work and environmental evaluations initiated by—
								(A)non-Federal
				entities; and
								(B)the Corps of
				Engineers in the San Pablo Bay Watershed of the State.
								(3)Phased
				projectA cooperative agreement described in paragraph (1) shall
				require that the North Bay Water Reuse Program carried out under this section
				shall consist of 2 phases as follows:
								(A)First
				phaseDuring the first phase, the Secretary and an eligible
				entity shall complete the planning, design, and construction of the main
				treatment and main conveyance systems.
								(B)Second
				phaseDuring the second phase, the Secretary and an eligible
				entity shall complete the planning, design, and construction of the
				sub-regional distribution systems.
								(4)Cost
				sharing
								(A)Federal
				shareThe Federal share of the cost of the first phase of the
				project authorized by this section shall not exceed 25 percent of the total
				cost of the first phase of the project.
								(B)Form of
				non-Federal shareThe non-Federal share may be in the form of any
				in-kind services that the Secretary determines would contribute substantially
				toward the completion of the water reclamation and reuse project,
				including—
									(i)reasonable costs
				incurred by the eligible entity relating to the planning, design, and
				construction of the water reclamation and reuse project; and
									(ii)the acquisition costs of land acquired for
				the project that is—
										(I)used for planning,
				design, and construction of the water reclamation and reuse project facilities;
				and
										(II)owned by an
				eligible entity and directly related to the project.
										(C)LimitationThe
				Secretary shall not provide funds for the operation and maintenance of the
				project authorized by this section.
								(5)EffectNothing
				in this section—
								(A)affects or
				preempts—
									(i)State water law;
				or
									(ii)an interstate
				compact relating to the allocation of water; or
									(B)confers on any
				non-Federal entity the ability to exercise any Federal right to—
									(i)the water of a
				stream; or
									(ii)any groundwater
				resource.
									(6)Authorization of
				appropriationsThere is authorized to be appropriated for the
				Federal share of the total cost of the first phase of the project authorized by
				this section $25,000,000, to remain available until
				expended.
							.
			(b)Conforming
			 amendmentThe table of
			 sections in section 2 of Public Law 102–575 is amended by inserting after the
			 last item relating to title XVI the following:
				
						Sec. 16__. North Bay water reuse
				  program.”.
				
			
